Exhibit 21 ESCALADE, INCORPORATED AND SUBSIDIARIES List of Subsidiaries at December 26, 2009 State of or Other Jurisdiction of Incorporation Percent of Voting Securities Owned by Parent Parent Escalade, Incorporated Indiana, USA Subsidiaries (1) Indian Industries, Inc. Indiana, USA 100 % U.S. Weight, Inc. Illinois, USA 100 % Harvard Sports, Inc. California, USA 100 % Harvard California, S. DE R.L. C.V. B.C. Mexico 100 % Bear Archery, Inc. Florida, USA 100 % Escalade Sports Playground, Inc. North Carolina, USA 100 % Escalade Sports (Shanghai) Co., Ltd. China 100 % Martin Yale Industries, Inc. Indiana, USA 100 % Schleicher & Co. America North Carolina, USA 100 % Olympia Business Systems Delaware, USA 100 % Martin Yale International, GmbH Germany 100 % Martin Yale International Ltd England 100 % Martin Yale Iberica, S.L. Spain 100 % Martin Yale Africa Quality Office and Graphics Products Ltd South Africa 100 % Martin Yale Nordic AB Sweden 100 % Martin Yale Italia, S.R.L. Italy 100 % Martin Yale International Trading (Beijing) Limited China 100 % EIM Company, Inc. Nevada, USA 100 % SOP Services, Inc. Nevada, USA 100 % Escalade Insurance, Inc. Nevada, USA 100 % (1) Each subsidiary Company so designated has been included in Consolidated Financial Statements for all periods following its acquisition. See Notes to Consolidated Financial Statements.
